      Case 2:17-cv-10721-JTM-JVM Document 175-1 Filed 12/18/19 Page 1 of 11



                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF LOUISIANA

 RENATA SINGLETON; MARC
 MITCHELL; LAZONIA BAHAM; JANE
 DOE; TIFFANY LACROIX; FAYONA                         Civil Action No. 17-10721
 BAILEY; JOHN ROE; and SILENCE IS
 VIOLENCE,                                            Section H
                                                      Judge Jane Triche Milazzo
         Plaintiffs,
                                                      Division 1
 v.                                                   Magistrate Judge Janis van Meerveld

 LEON CANNIZZARO, in his official
 capacity as District Attorney of Orleans
 Parish and in his individual capacity;
 GRAYMOND MARTIN; DAVID PIPES;
 IAIN DOVER; JASON NAPOLI; ARTHUR
 MITCHELL; TIFFANY TUCKER;
 MICHAEL TRUMMEL; MATTHEW
 HAMILTON; INGA PETROVICH; LAURA
 RODRIGUE; SARAH DAWKINS; and
 JOHN DOE, in their individual capacities,

         Defendants.


   REPLY MEMORANDUM IN SUPPORT OF MOTION FOR PARTIAL SUMMARY
      JUDGMENT ON PLAINTIFFS’ REQUESTS FOR INJUNCTIVE RELIEF

        Defendants Leon Cannizzaro (in his individual capacity); Graymond Martin; David Pipes;

Iain Dover; Jason Napoli; Arthur Mitchell; Tiffany Tucker; Michael Trummel; Matthew Hamilton;

Inga Petrovich; Laura Rodrigue; and Sarah Dawkins (the “Individual Defendants”), through

undersigned counsel, respectfully submit this reply to the Opposition filed by Plaintiffs Renata

Singleton, Marc Mitchell, Lazonia Baham, Jane Doe, Tiffany LaCroix, Fayona Bailey, and John

Roe (collectively, the “Individual Plaintiffs”) and Silence Is Violence, Doc. No. 174, and in further

support of the Individual Defendants’ motion seeking partial summary judgment dismissing all

requests for injunctive relief asserted against them for lack of standing, Doc. No. 159.




                                                 1
     Case 2:17-cv-10721-JTM-JVM Document 175-1 Filed 12/18/19 Page 2 of 11



                                         BACKGROUND

        As explained in their Opposition, the Plaintiffs do not oppose summary judgment

dismissing all requests by the Individual Plaintiffs for injunctive relief against the Individual

Defendants for lack of standing. See Doc. No. 174 at 1–2. The Plaintiffs also do not oppose

summary judgment dismissing Silence Is Violence’s requests for injunctive relief against the

Individual Defendants other than Mr. Cannizzaro, Mr. Martin, and Mr. Pipes. See id. at 1–2, 11.

The Plaintiffs oppose dismissal only as to:

        1)      Silence Is Violence’s request for injunctive relief on its First Amendment retaliation
                claim against Mr. Cannizzaro (Count III);

        2)      Silence Is Violence’s request for injunctive relief on its substantive-due-process
                claims against Mr. Cannizzaro, Mr. Martin, and Mr. Pipes “arising out of the
                creation and use of . . . fraudulent subpoenas” (Count V); and

        3)      Silence Is Violence’s request for injunctive relief on its claims against Mr.
                Cannizzaro, Mr. Martin, and Mr. Pipes for failure to train, supervise, and discipline
                (Count VI) and failure to intervene (Count VII).

See id. at 2.

        However, as explained in the Individual Defendants’ motion and further below, these

requests for injunctive relief by Silence Is Violence should be dismissed because the Plaintiffs

have not demonstrated any imminent, substantial risk that Mr. Cannizzaro, Mr. Martin, or Mr.

Pipes will violate Silence Is Violence’s rights in the future.

                                           DISCUSSION

I.      Regardless of whether a plaintiff is an individual or an organization, it has no
        standing to seek injunctive relief unless it faces an imminent, substantial risk of future
        harm by the defendant.

        The Plaintiffs suggest that the Individual Defendants’ motion for partial summary

judgment “obliquely” challenges Silence Is Violence’s organizational standing, Doc. No. 174 at

5, but that is incorrect. Although the Individual Defendants do indeed doubt that Silence Is



                                                  2
    Case 2:17-cv-10721-JTM-JVM Document 175-1 Filed 12/18/19 Page 3 of 11



Violence possesses proper organizational standing to assert the claims it has brought in this case,

the present motion does not challenge organizational standing. Rather, the motion specifically

challenges Silence Is Violence’s standing to seek injunctive relief.1

        Even assuming for the sake of argument that Silence Is Violence has standing to seek

damages for the alleged harm to itself and its members or clients, that does not mean it has standing

to seek injunctive relief. As explained in the Individual Defendants’ motion, “plaintiffs may lack

standing to seek injunctive relief even though they have standing to sue for damages.” Society of

Separationists, 959 F.2d at 1285 (citing City of Los Angeles v. Lyons, 461 U.S. 95, 102 (1983)).

“[P]ast exposure to illegal conduct does not in itself show a present case or controversy regarding

injunctive relief . . . if unaccompanied by any continuing, present adverse effects.” Id. (quoting

Lyons, 461 U.S. at 102).

        The Plaintiffs contend that Lyons and Society of Separationists pertain specifically to

“individual plaintiffs” seeking “injunctive relief against government agents who had previously

harmed” them. See Doc. No. 174 at 7. The Plaintiffs characterize both cases as holding that “an

individual who had suffered a distinct injury from a specific person or persons needed to rely on

more than past harm to show imminent threat of that same harm occurring to the individual in the

future.” See id.   Accordingly, the Plaintiffs suggest that holdings of Lyons and Society of

Separationists are inapplicable to Silence Is Violence because it is an “organizational plaintiff.”

See id. at 8.

        But organizational plaintiffs are not, and cannot be, excused from the fundamental

constitutional requirement of Article III standing. “The purpose of the requirement that the injury


1
  Accordingly, the Defendants’ motion does not attempt to “show that SIV has not suffered any
injury from Defendants’ unlawful practices.” Doc. No. 174 at 7. Instead, the motion focuses on
Silence Is Violence’s inability to show any imminent threat of future injury.


                                                 3
      Case 2:17-cv-10721-JTM-JVM Document 175-1 Filed 12/18/19 Page 4 of 11



be imminent is to ensure that the alleged injury is not too speculative for Article III purposes.”

Stringer v. Whitley, 942 F.3d 715, 721 (5th Cir. 2019) (quotation omitted). Regardless of whether

the plaintiff is an individual or an organization, federal courts lack subject-matter jurisdiction to

adjudicate requests for injunctive relief if the alleged threatened injury is too remote or speculative.

The Plaintiffs cite no authority suggesting that an organizational plaintiff’s standing to seek

injunctive relief is assessed in a different, or more lenient, way than any other plaintiff.

II.     Silence Is Violence has not shown that it faces a substantial, imminent risk of First
        Amendment retaliation by Mr. Cannizzaro personally.

        Silence Is Violence’s First Amendment retaliation claims against Mr. Cannizzaro are based

on two discrete alleged events. The Plaintiffs allege that, in 2016, Mr. Cannizzaro told Tamara

Jackson, the Executive Director of Silence Is Violence, that she could be prosecuted for witness

coercion if she encouraged witnesses not to communicate with her office. See Doc. No. 52 at

¶¶ 173–174. They also allege that, three years earlier, Mr. Cannizzaro called Ms. Jackson and told

her that she could be charged with obstruction if she dissuaded victims from assisting prosecutors.

See id. at ¶ 175. Even assuming for the sake of argument that these allegations are true, and that

they constitute First Amendment retaliation, as alleged by the Plaintiffs, such allegations do not

establish that Silence Is Violence faces “a real and immediate threat of repeated injury in the

future” by Mr. Cannizzaro. See Society of Separationists, 959 F.2d at 1285. Without more, two

discrete past incidents, the last of which occurred at least three years ago, cannot show an imminent

threat of future harm.

        And indeed, there is nothing more. The Plaintiffs’ Opposition does not attach or cite any

valid summary-judgment evidence demonstrating an imminent risk that Silence Is Violence will

suffer First Amendment retaliation by Mr. Cannizzaro. The affidavit attached to the Opposition

suggests that ruling on the Individual Defendants’ motion for partial summary judgment should be



                                                   4
    Case 2:17-cv-10721-JTM-JVM Document 175-1 Filed 12/18/19 Page 5 of 11



deferred to allow the opportunity for discovery, but that is inappropriate for at least two reasons.

First, Article III standing is a threshold issue that must be present for a plaintiff to be in federal

court in the first place. This case has now been pending for more than two years. If Silence Is

Violence still has no evidence showing that it faces an imminent risk of First Amendment

retaliation by Mr. Cannizzaro, that in itself is strong evidence that Silence Is Violence faces no

such imminent risk. See, e.g., City of Los Angeles v. Lyons, 461 U.S. 95, 108 (1983) (“We note

that five months elapsed between October 6, 1976, and the filing of the complaint, yet there was

no allegation of further unfortunate encounters between Lyons and the police.”).

       Second, the Plaintiffs do not adequately explain how additional discovery would shed light

on the issue. They note that interrogatories concerning “current or past policies related to seeking

or obtaining Article 66 subpoenas, DA subpoenas and material witness warrants” are pending, and

argue that “[s]uch responses are necessary for Plaintiffs to evaluate whether the policies

surrounding the fraudulent subpoenas, and those giving rise to Plaintiffs’ retaliation claims, are

still in place.” Doc. No. 174-1 at 2–3. But policies concerning Article 66 subpoenas, DA

subpoenas, and material-witness warrants have nothing to do with Silence Is Violence’s retaliation

claims against Mr. Cannizzaro. Notably, the Plaintiffs do not even allege that Mr. Cannizzaro,

individually, has a “policy” of retaliating against Silence Is Violence.2 They merely allege that

“Plaintiff Silence Is Violence faces an ongoing risk that Defendant Cannizzaro will violate its right

in this way again.” Doc. No. 52 at ¶ 427. But this general, conclusory allegation, unsupported by

any evidence, is insufficient to satisfy Silence Is Violence’s summary-judgment burden of


2
 The Plaintiffs allege that OPDA has “an official policy, practice, and custom of retaliating against
crime victims and witnesses who engage in certain constitutionally protected activity.” See Doc.
No. 52 at ¶ 424. But that alleged policy is clearly not relevant to the alleged threats against Tamara
Jackson, who is neither a crime victim or witness, and the Plaintiffs do not allege that the threats
against Ms. Jackson were pursuant to such a policy. See id. at ¶ 427.


                                                  5
       Case 2:17-cv-10721-JTM-JVM Document 175-1 Filed 12/18/19 Page 6 of 11



establishing its standing to seek injunctive against Mr. Cannizzaro individually. Moreover, the

Plaintiffs have provided no good reason to believe that additional discovery will lead to evidence

that is relevant and important to this issue.

III.     Silence Is Violence has not shown that it or any of its clients faces an imminent risk
         of substantive-due-process violations by Mr. Cannizzaro, Mr. Martin, or Mr. Pipes.

         The Plaintiffs argue that Silence Is Violence’s requests for injunctive relief against Mr.

Cannizzaro, Mr. Martin, and Mr. Pipes, in their individual capacities, should not be dismissed for

lack of standing. As the Plaintiffs acknowledge, however, the Court’s list of the surviving claims

in this case does not include any such claims. See Doc. No. 116 at 51; Doc. No. 174 at 5 n.2.

Rather, the surviving substantive-due-process claims (Count V), both for damages and injunctive

relief, are asserted only against Mr. Cannizzaro in his official capacity and not against any of the

Individual Defendants. See Doc. No. 116 at 51. The Plaintiffs suggest that the Court’s omission of

the individual-capacity claims is a mistake or oversight that should be “clarif[ied],” Doc. No. 174

at 5 n.2, but the Court’s omission of individual-capacity claims is in fact correct.

         The Plaintiffs’ allegations under Count V state, in their entirety:

         Each of Defendant Cannizzaro’s official policies, practices and customs described
         above, separately and in combination, shocks the conscience and violated the
         Fourteenth Amendment rights of all Plaintiffs and poses an ongoing risk of
         violating the Fourteenth Amendment rights of Plaintiff Baham, Plaintiff Doe,
         Plaintiff Roe, and the rights of Plaintiff Silence Is Violence and its clients. . . .
         Defendants’ unconstitutional acts directly and proximately caused compensable
         injury to Plaintiffs.

Doc. No. 52 at ¶¶ 432–433. As is apparent, the allegations specifically concern “official policies,

practices and customs” and do not explain what any of the Individual Defendants allegedly did,

pursuant to such policies, practices, and customs, to harm the Plaintiffs. The Plaintiffs, including

Silence Is Violence, have not adequately stated any substantive-due-process claims against the

Individual Defendants.



                                                   6
    Case 2:17-cv-10721-JTM-JVM Document 175-1 Filed 12/18/19 Page 7 of 11



       However, even assuming that Silence Is Violence adequately stated damages claims

against the Individual Defendants for past injury, Silence Is Violence still would have no standing

to seek injunctive relief against Mr. Cannizzaro, Mr. Martin, and Mr. Pipes because it cannot show

a substantial, imminent risk of future substantive-due-process violations by these Individual

Defendants.

       Silence Is Violence argues that it has been harmed because “resources once directed at [its]

core mission must instead be devoted to protecting crime victims from the Office’s coercive

practices.” Doc. No. 174 at 3. It alleges that it “expended resources accompanying Plaintiff

Mitchell to meet with the judge in his case and assisting him in seeking treatment for his emotional

distress,” and “has done—and continues to do—similar work for many other victims and witnesses

in Orleans Parish.” Id. But the Plaintiffs have offered no evidence whatsoever about work that it

“continues to do,” and certainly no evidence suggesting that it or its clients face any threat of

imminent harm by Mr. Cannizzaro, Mr. Martin, or Mr. Pipes. Similarly, the Plaintiffs’

unsubstantiated and vague contention that Silence Is Violence “continues to be vulnerable to

OPDA’s coercive tactics” is inadequate to defeat summary judgment. See id. at 8. Likewise, the

Plaintiffs cannot defeat summary judgment by citing only their own complaint to substantiate

claims of “ongoing” threats. See id.; see also Celotex Corp. v. Catrett, 477 U.S. 317, 324 (1986)

(a party resisting summary judgment must “go beyond the pleadings” and identify competent

evidence creating a genuine issue).

       The Plaintiffs argue that Individual Defendants “have adduced no evidence to suggest that

the unlawful policies [concerning DA subpoenas] are not currently in place.” Doc. No. 174 at 8.

But the Plaintiffs’ own admissions in their Second Amended Complaint are evidence showing that




                                                 7
    Case 2:17-cv-10721-JTM-JVM Document 175-1 Filed 12/18/19 Page 8 of 11



these unlawful policies are not currently in place.3 The Plaintiffs rely on a May 13, 2014 email

from Mr. Martin attaching a DA subpoena form to allege that there was an official policy of using

such DA subpoenas. See Doc. No. 52 at ¶¶ 43–46. Yet the Plaintiffs also allege that, on April 28,

2017, Mr. Martin sent another email to OPDA staff expressly revoking permission to use earlier

forms and instructing staff to use a letter that “does not include overt threats of jail or fines and

does not resemble an official court order.” Id. at ¶¶ 79–80.

       The Plaintiffs explain in their Opposition that the purpose of including these latter

allegations was “to demonstrate that the use of the fraudulent subpoenas was an official and

widespread policy that required the First Assistant District Attorney to issue an instruction to the

entire office in order to halt it.” Doc. No. 174 at 9 (emphasis added). But here again, the admission

that the First Assistant District Attorney issued an office-wide order to halt the use of DA

subpoenas directly undercuts any Plaintiffs’ suggestion that an official policy of using DA

subpoenas continues. And although the Plaintiffs allege that “verbal threats” have still been made

even after Mr. Martin’s April 28, 2017 email, see id., that allegation is irrelevant to their

substantive-due-process claims, which specifically concern the use of DA subpoenas. See Doc.

No. 116 at 25–26.

       Ultimately, however, Silence Is Violence’s standing to seek injunctive relief against the

Individual Defendants does not turn on whether an allegedly unlawful policy of using DA


3
  The Plaintiffs argue that “defendants may not rely on allegations in a complaint to show that no
genuine issue of material fact exists,” Doc. No. 174 at 9, but this is incorrect. Although a party
cannot rely on its own unsupported allegations to defeat summary judgment, allegations in a
complaint constitute a judicial admission that can be used against the party that made the
allegations, including on summary judgment. See, e.g., Davis v. A.G. Edwards and Sons, Inc., 823
F.2d 105, 108 (5th Cir. 1987) (“[F]actual assertions in pleadings are . . . judicial admissions
conclusively binding on the party that made them.”); FED. R. CIV. P. 56(c)(1) (explaining that “[a]
party asserting that a fact cannot be or is genuinely disputed” may support the assertion by, among
other things, “admissions”).


                                                 8
       Case 2:17-cv-10721-JTM-JVM Document 175-1 Filed 12/18/19 Page 9 of 11



subpoenas continues. For example, in Lyons, the Supreme Court credited the plaintiff’s allegation

that “police in Los Angeles routinely apply chokeholds in situations where they are not threatened

by the use of deadly force.” Lyons, 461 U.S. at 105. Even so, the Supreme Court held that such

allegations of an unlawful policy cannot create standing to seek injunctive relief where the plaintiff

is not threatened with imminent harm as a result of the policy. See id. at 105–07.

         The discussion in Lyons also explains why the Plaintiffs’ arguments concerning mootness,

see Doc. No. 174 at 10–11, are inapposite here. The Plaintiffs suggest that the Individual

Defendants “appear to be arguing that any request for injunctive relief is moot because OPDA has

halted the practice,” and they contend that the Individual Defendants have not adequately

demonstrated “voluntary cessation” to the extent that would moot the case. See id. However, the

Individual Defendants do not rely on mootness. As the Supreme Court explained in Lyons:

         [T]he issue here is not whether [the plaintiff’s] claim has become moot but whether
         Lyons meets the preconditions for asserting an injunctive claim in a federal forum.
         The equitable doctrine that cessation of the challenged conduct does not bar an
         injunction is of little help in this respect, for Lyons’ lack of standing does not rest
         on termination of the police practice but on the speculative nature of his claim that
         he will again experience injury as a result of that practice even if continued.

Lyons at 461 U.S. at 109. Similarly, even if Silence Is Violence could show that the alleged policy

of illegally using DA subpoenas continues, it still has not demonstrated any imminent threat of

future harm as a result of such a policy.

III.     Silence Is Violence has not shown that the alleged failure to train, supervise,
         discipline, or intervene by Mr. Cannizzaro, Mr. Martin, and Mr. Pipes creates a
         substantial, imminent risk of future harm to it or to its clients.

         The Plaintiffs argue that Silence Is Violence’s requests for injunctive relief against Mr.

Cannizzaro, Mr. Martin, and Mr. Pipes pursuant to Count VI (failure to train, supervise, and

discipline) and Count VII (failure to intervene) should not be dismissed for lack of standing. As

the Second Amended Complaint makes clear, these two counts are derivative of, and based on, the



                                                   9
    Case 2:17-cv-10721-JTM-JVM Document 175-1 Filed 12/18/19 Page 10 of 11



underlying constitutional violations alleged in Counts I–V. See Doc. No. 52 at ¶¶ 434, 437. The

Plaintiffs’ Opposition implies that Silence Is Violence’s failure-to-train and failure-to-intervene

claims against the Mr. Cannizzaro, Mr. Martin, and Mr. Pipes pertain only to Count V, substantive

due process.4 See Doc. No. 174 at 4. Regardless of whether these failure-to-train and failure-to-

intervene claims are based on alleged underlying substantive-due-process violations or on some

other unspecified constitutional violation, Silence Is Violence has not shown and cannot show that

the alleged failure to train, supervise, discipline, or intervene poses a substantial, imminent risk of

future harm.

                                          CONCLUSION

       For the reasons explained above and in the Individual Defendants’ motion for partial

summary judgment, Doc. No. 159, the Individual Defendants respectfully request that the

Plaintiffs’ requests for injunctive relief against them be dismissed for lack of standing.




4
  See Doc. No. 174 at 4 (“The Complaint alleges that . . . Defendants Cannizzaro, Mitchell, and
Pipes, as the policymakers and supervisors who directed the use of manufactured subpoenas,
violated the rights of SIV under the Due Process Clause of the Fourteenth Amendment.”). The
Opposition does not identify any other underlying constitutional violation under Counts I–V that
was allegedly committed against Silence Is Violence.


                                                  10
Case 2:17-cv-10721-JTM-JVM Document 175-1 Filed 12/18/19 Page 11 of 11



                                       Respectfully submitted,


                                        /s/ Matthew J. Paul
                                       Richard C. Stanley, 8487
                                       W. Raley Alford, III, 27354
                                       Matthew J. Paul, 37004
                                       STANLEY, REUTER, ROSS, THORNTON
                                        & ALFORD, LLC
                                       909 Poydras Street, Suite 2500
                                       New Orleans, Louisiana 70112
                                       Telephone: (504) 523-1580
                                       Facsimile: (504) 524-0069

                                       Counsel for Leon Cannizzaro (in his
                                       individual capacity); Graymond Martin;
                                       David Pipes; Iain Dover; Jason Napoli;
                                       Arthur Mitchell; Tiffany Tucker; Michael
                                       Trummel; Matthew Hamilton; Inga
                                       Petrovich; Laura Rodrigue; and Sarah
                                       Dawkins




                                  11
